Citation Nr: 1816432	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for compression fracture of T7-9. 

2.  Entitlement to a rating in excess of 20 percent for residuals of acromioclavicular separation of the left shoulder with trapezius strain. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for a left arm condition manifested by pain.

7.  Entitlement to service connection for numbness of the upper and lower extremities.

8.  Entitlement to service connection for right sciatica.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2011, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding is of record. 

These matters were previously before the Board in May 2015 and June 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  The June 2017 remand requested that the VistA Imaging records referenced in June 3, 2015, June 10, 2015, and June 16, 2015 VA treatment records be associated with the claims file.  Those records have yet to be associated with the claims file.  Additionally, a February 15, 2018 VA treatment record indicates that the Veteran was awaiting a lower extremity angiogram.  VA treatment records subsequent to February 15, 2018 have not been associated with the claims file and do not contain the referenced angiogram record.  Finally, VA treatment records from May 21, 2015, May 22, 2015, May 27, 2015, July 9, 2015, July 16, 2015, August 4, 2015, September 4, 2015, November 24, 2015, December 23, 2015, January 25, 2016, January 28, 2016, October 1, 2016, October 22, 2016, May 9, 2017, May 12, 2017, May 25, 2017, August 11, 2017, September 6, 2017, September 13, 2017, February 8, 2017, and February 10, 2017 indicate that VA fee-basis and non-VA    choice records were scanned into VistA Imaging.  The referenced VistA Imaging records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

There also appear to be outside private treatment records.  In June 2017, the  Veteran provided a VA Form 21-4142a authorizing VA to obtain records from     Dr. Montgomery, Dr. Basham, Dr. Swanson, and Greenwood County Hospital.      To date, these records have not been requested or otherwise obtained.  On remand, reasonable efforts must be made to obtain the records. 

In a June 2017 correspondence, the Veteran reported that his cervical spine disability and upper and lower extremity numbness were secondary to his service-connected thoracic spine disability. While a June 2017 addendum opinion addressed whether the Veteran's thoracic spine disability caused his cervical spine disability, it did not address whether such conditions were aggravated by the Veteran's thoracic spine disability.  Accordingly, on remand VA opinions addressing         these claims on a secondary basis are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from February 15, 2018 to present, as well as the records referenced in the May 21, 2015, May 22, 2015, May 27, 2015, June 3, 2015, June 10, 2015, June 16, 2015, July 9, 2015, July 16, 2015, August 4, 2015, September 4, 2015, November 24, 2015, December 23, 2015, January 25, 2016, January 28, 2016, October 1, 2016, October 22, 2016, May 9, 2017, May 12, 2017, May 25, 2017, August 11, 2017, September 6, 2017, September 13, 2017, February 8, 2017, and February 10, 2017 VA treatment records, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for his disabilities on appeal, to include Dr. Montgomery, Dr. Basham, Dr. Swanson, and Greenwood County Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Forward the claims file to an appropriate VA examiner to obtain addendum opinion regarding the Veteran's claims for a cervical spine disability, and upper and lower extremity numbness.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should address the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that the current degenerative changes in the cervical spine is worsened beyond the natural progress of the condition by his service-connected thoracic spine disability.  Please explain why or why not.


b.  State whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by upper or lower extremity numbness was caused by the Veteran's service-connected thoracic spine disability.  Please explain why or why not.

c.  State whether it is at least as likely as not (50 percent or greater probability) that any disability manifested        by upper or lower extremity numbness was worsened beyond the natural progress of the condition by his service-connected thoracic spine disability.  Please explain why or why not.

d.  If the examiner finds that cervical spine and/or upper and lower extremity numbness has been worsened beyond normal progression by the service-connected thoracic spine disability, the examiner should attempt to quantify the degree of worsening of those conditions that is due to the thoracic spine disability. 

4.  After completing the above and any other development necessary, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




